Citation Nr: 0946425	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-39 216	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for right ankle strain.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder.  

4.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1968 to September 1971 with additional service in 
the Army National Guard from 1984 to 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

While on appeal in a rating decision in August 2005, the RO 
granted a 50 percent rating for the service-connected 
posttraumatic stress disorder, effective in October 2003.  
The Veteran continued his appeal for a higher initial rating.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claim for a total disability rating for compensation 
based on individual unemployability is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The current right ankle strain was not affirmatively 
shown to have had onset during service; the current right 
ankle strain, first diagnosed after service, is unrelated to 
an injury, disease, or event of service origin.

2.  A right knee disability was not affirmatively shown to 
have had onset during service; a right knee disability with 
degenerative changes as a chronic disease was not manifested 
to a compensable degree within one year from the date of 
separation from service; and a right knee disability with 
degenerative changes, first diagnosed after service beyond 
the one-year presumptive period for a chronic disease, is 
unrelated to an injury, disease, or event of service origin.  

3.  Since the effective date of his award of service 
connection, the Veteran's posttraumatic stress disorder is 
shown to be productive of a disability picture that more 
nearly approximates that of occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective 
relationships; his disability picture is without evidence of 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic or depression affecting 
the ability to function independently and appropriately, 
spatial disorientation, neglect of personal appearance and 
hygiene, and inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  A right ankle strain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  A right knee disability is not due to injury or disease 
that was incurred in or aggravated by service; a right knee 
disability with degenerative changes as a chronic disease may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).  

3.  The criteria for the assignment of an initial schedular 
rating higher than a 50 percent for service-connected 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in November 
2003 and in March 2006.  The Veteran was notified of the 
evidence needed to substantiate the claims of service 
connection for disabilities of the right ankle and right 
knee, namely, evidence of current disability; evidence of an 
injury or disease in service or event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  Additionally, the Veteran was notified that VA 
would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable.  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated, as evidenced by the supplemental statements of 
the case in December 2008 and August 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

With regard to the claim for a higher rating, the RO provided 
the Veteran with content-complying VCAA notice on the 
underlying claim of service connection for posttraumatic 
stress disorder, by letter dated in November 2003.  Where, as 
here, service connection has been granted and an initial 
disability rating has been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for a 
higher rating for posttraumatic stress disorder.  Dingess, 19 
Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO has obtained pertinent VA t records.  
The Veteran himself has submitted a private medical record, 
dated in November 2003, for consideration.  He has not 
identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The Veteran was afforded VA examinations in January 2004 
(posttraumatic stress disorder), May 2006 (joints and 
posttraumatic stress disorder), and March 2009 (posttraumatic 
stress disorder).  

VA has not conducted medical inquiry in an effort to 
substantiate the claim of service connection for a right knee 
disability under 38 U.S.C.A. § 5103A(d), and further 
development is not required because the evidence of record 
does not meet the requirements of 38 C.F.R. § 3.159(c)(4) or 
the threshold under McLendon v. Nicholson, 20 Vet. App. 79 
(2006) that the current claimed disability may be associated 
with service.  A medical examination or medical opinion need 
not be obtained for this claim because there is no record of 
treatment for the claimed disability contemporaneous with 
service and there is no competent evidence of persistent or 
recurrent symptoms relevant to the claimed disability for 
many years after service and there is no credible evidence of 
continuity of symptomatology, suggesting that the claimed 
condition may be associated with service; and there is no 
competent medical evidence, suggesting a nexus, but is too 
equivocal or lacking specificity to support a decision on the 
merits.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The record does not show 
that the claimed disability was the result of participation 
in combat with the enemy, per se, and the combat provisions 
of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir. 2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis:  Right Ankle Strain

The Veteran asserts that his right ankle disability began in 
1970.  The service treatment records show that in March 1970 
and April 1970, he was treated for having twisted what 
appears to be the left ankle.  X-rays of the "left" ankle 
were within normal limits.  On the separation examination in 
September 1971, the lower extremities were clinically 
evaluated as normal, and the Veteran indicated that he was in 
good health.  Similar findings were made on an October 1983 
report of medical examination for the Reserve.  

On a Screening Note of Acute Medical Care dated in February 
1985, while serving in the Army National Guard, the Veteran 
was seen with a complaint of right ankle sprain.  Self-care 
was initiated and he was instructed to apply moist heat and 
analgesic balm.  He was also given an ankle brace and told to 
return to the clinic as needed.  

On the basis of the service treatment records, a chronic 
right ankle disability was not affirmatively shown during 
service and service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. §3.303(a) is not established.

Although the service treatment records do document an episode 
of right ankle sprain, a single, isolated entry lacks the 
combination of manifestations to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, VA records, beginning in 2003, do not contain 
any additional findings in regard to a chronic right ankle 
disability.  VA outpatient records dated through July 2009, 
do not show treatment or diagnosis of a chronic right ankle 
disability.  And there is no right ankle disability listed on 
the VA problem.  The Veteran, however, was afforded a VA 
examination in May 2006, at which time a comprehensive 
evaluation disclosed a diagnosis of chronic right ankle 
sprains/strains.  The VA examination also noted that X-rays 
of both ankles revealed bilateral inferior calcaneal spurs.  
Significantly, the examiner furnished a medical opinion, 
based on a review of the claims files and service treatment 
records, to the effect that the Veteran's current right ankle 
strain was not related to the one and only documented 
occasion during service when he was seen for a right ankle 
condition, and that it was only per the Veteran's reported 
history that he had since experienced numerous ankle sprains.  



As a chronic right ankle condition was first diagnosed in 
2006, 20 years after the Veteran's period of National Guard 
service in which he was seen briefly for a right ankle 
injury, the absence of right ankle symptoms from 1985 to 
2006, interrupts any continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).

And to the extent the Veteran asserts continuity, the 
assertion is less credible in light of the absence of 
complaints or symptoms for so many years after he was seen 
for a right ankle complaint in 1985, including at the time of 
a VA Agent Orange examination in February 2003, which was a 
comprehensive physical examination.  Further, it is noted 
that the Veteran had claimed an initial right ankle injury 
during his period of service from September 1968 to September 
1971, but the records for that period of service only 
substantiate a left ankle injury and no right ankle injury 
whatsoever.  The absence of symptoms constitutes negative 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (Negative evidence is to be considered.). 

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are less credible and less probative than the 
negative evidence, namely, the service treatment records, the 
absence of symptoms for many years after the 1985 report of 
an injury, and the Veteran's silence in reporting right ankle 
problems in 2003 at the time of a comprehensive VA 
examination. 

In balancing the Veteran's statements against the absence of 
medical evidence of continuity of symptomatology, the Board 
finds that the evidence against continuity outweighs the 
Veteran's statements of continuity.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of medical 
documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  For 
this reason, service connection for a respiratory disease, 
chronic obstructive pulmonary disease, based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established. 

As for service connection for chronic right ankle strain with 
calcaneal spur, first diagnosed after service under 38 C.F.R. 
§ 3.303(d), there is no competent evidence that links any 
current right ankle disability to an injury or disease or 
event in service or otherwise to the Veteran's period of 
service.  

Although the Veteran is competent to describe symptoms of an 
injury, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge), 
right ankle strain with calcaneal spur is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).  However, right ankle strain with calcaneal spur 
observed on X-ray is not a simple medical condition, because 
the condition cannot be perceived through the senses.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is 
that which is perceived through the use of the senses.).  For 
this reason, the Board determines that right ankle strain 
with calcaneal spur is not a simple medical condition that a 
lay person is competent to identify.  



Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that his right ankle strain with calcaneal spur had 
onset during service.  To this extent, the Veteran's 
statement is excluded or not admissible, that is, the 
statement is not to be considered as evidence in support of 
the claim.  

And while the Veteran is competent to report a 
contemporaneous medical diagnosis and he is competent in 
describing symptoms, which support a later diagnosis by a 
medical professional, Jandreau at 1377, there is no evidence 
from any health-care provider that attributes the current 
diagnosis in reference to the right ankle to an injury, 
disease, or event during the Veteran's service.  For this 
reason, the evidence has no probative value, that is, the 
Veteran's statement does not tend to prove material issues of 
fact pertaining to the onset of the right ankle disability.  

As neither an affirmative onset during service of a chronic 
right knee disability, nor continuity of symptomatology under 
38 C.F.R. § 3.303(b), nor service connection based on a 
postservice initial diagnosis under 38 C.F.R. § 3.303(d), 
considering all the evidence, including the lay and medical 
evidence, is established, the Veteran has not met his 
responsibility to present and support the claim of service 
connection under 38 U.S.C.A. § 5107(a).  Accordingly, the 
benefit-of-the-doubt standard of proof does not apply as 
there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b). 

Analysis:  Right Knee Disability

In October 2003, the Veteran filed a claim of service 
connection for a right knee disability, asserting that a 
right knee condition began in 1970.  

The service treatment records do not show any complaint, 
finding, or diagnosis of a right knee disability.  On the 
separation examination in September 1971, the lower 
extremities were clinically evaluated as normal, and the 
Veteran indicated that he was in good health.  Similar 
findings were made on an October 1983 report of medical 
examination for the Reserve.  

On the basis of the service treatment records, a right knee 
disability was not affirmatively shown to have had onset 
during service and service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a) is not established.

After service, a private radiological record of the right 
knee, dated in November 2003, showed mild degenerative 
changes involving the medial compartment with joint space 
narrowing and subarticular sclerosis.  The record does not 
contain any additional findings in regard to a right knee 
disability.  VA reports to include an Agent Orange 
examination in February 2003 and outpatient records dated 
through July 2009 do not show treatment or diagnosis of a 
right knee disability.  There is no right knee disability on 
the VA problem list.  

As there is no competent evidence during service or since 
service that a right knee disability was noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997). 

Further, the initial finding of mild degenerative changes of 
the right knee in 2003, more than 30 years after service, is 
well beyond the one year presumptive period after discharge 
from active service in 1971, and service connection for a 
right knee disability on a presumptive basis as a chronic 
disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. § § 
3.307, 3.309(a) is not established.

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), there is no 
competent evidence that links any current right knee 
disability to an injury or disease or event in service or 
otherwise to the Veteran's period of service. 



Although the Veteran is competent to describe symptoms of an 
illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge), 
degenerative changes of the right knee is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).  However, a right knee degenerative changes 
observed on X-ray is not a simple medical condition, because 
the condition cannot be perceived through the senses.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is 
that which is perceived through the use of the senses.).  For 
this reason, the Board determines that the right knee 
degenerative change is not a simple medical condition that a 
lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that his degenerative changes in the right knee had 
onset during service or manifested to a compensable degree 
within a year of his military discharge.  To this extent, the 
Veteran's statement is excluded or not admissible, that is, 
the statement is not to be considered as evidence in support 
of the claim.  



And while the Veteran is competent to report a 
contemporaneous medical diagnosis and he is competent in 
describing symptoms, which support a later diagnosis by a 
medical professional, Jandreau at 1377, there is no evidence 
from any health-care provider that attributes the current 
clinical finding to an injury, disease, or event during the 
Veteran's service.  For this reason, the evidence has no 
probative value, that is, the Veteran's statement does not 
tend to prove material issues of fact pertaining to the onset 
of the right knee disability.  

As neither an affirmative onset during service of a right 
knee disability, nor continuity of symptomatology under 
38 C.F.R. § 3.303(b), nor service connection based on a 
postservice initial diagnosis under 38 C.F.R. § 3.303(d), 
considering all the evidence, including the lay and medical 
evidence, is established, the Veteran has not met his 
responsibility to present and support the claim of service 
connection under 38 U.S.C.A. § 5107(a).  Accordingly, the 
benefit-of-the-doubt standard of proof does not apply as 
there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b). 

II.  Higher Rating for Posttraumatic Stress Disorder

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.  

Posttraumatic stress disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment from 
posttraumatic stress disorder under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).

The Veteran's posttraumatic stress disorder has been rated 50 
percent under 38 C.F.R. § 4.130, Diagnostic Code 9411, ever 
since the effective date of service connection in October 
2003.  A 50 percent evaluation is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Under Diagnostic Code 9411, to satisfy the criteria for a 
higher rating of 70 percent, there must be occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, 
for example, reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  


Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

In this case, the record, which is primarily comprised of VA 
records and three VA examination reports, shows that the  
assigned GAF scores ranged from 49 (indicating serious 
disability) to 65 (indicating mild disability), with most 
scores in the range of 55 to 65 range.  The scores have 
remained relatively static within the same range throughout 
the appeal period.  Accordingly, a single evaluation, rather 
than "staged ratings" as will be noted below, is proper 
from the effective date of service connection.  In any event, 
a disability rating depends on evaluation of all the 
evidence, and a VA examiner's classification of the level of 
a psychiatric impairment by words or by a GAF score is to be 
considered, but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.

Since the effective date of service connection in October 
2003, VA records show that the symptoms of posttraumatic 
stress disorder have affected the Veteran's everyday life and 
his ability to function to a degree that more nearly 
approximates the schedular criteria for a 50 percent rating 
and no higher under Diagnostic Code 9411.  

The evidence shows that the psychiatric symptomatology was of 
such extent, severity, depth, and persistence as to have been 
productive of occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective relationships.  



The clinical evidence from Vet Center reports, VA records, 
and reports of VA examination reports demonstrates the 
following about the Veteran, in relation to his posttraumatic 
stress disorder:  he was oriented; he was articulate and 
cooperative; he had no delusions, hallucinations, 
suicidal/homicidal thoughts, or impairment of thought process 
or communication; his hygiene was good; there were no 
obsessive or ritualistic behaviors; his speech patterns were 
appropriate and normal; he denied depression and described no 
panic attacks; his mood was generally euthymic; his attention 
and concentration span were intact; and there was no impulse 
control difficulty observed.  The Veteran did have sleep 
impairment including nightmares.  He continued to have 
symptoms of re-experiencing the traumatic event from service, 
ongoing hypervigilance, and avoidance symptoms.  He avoided 
people and preferred to be alone, although VA records in 
November 2006 and March 2007 indicate a strong peer network.  
He had anger, increased anxiety, and distrustfulness.  He had 
normal memory function.  There were reports of rather extreme 
irritability, and the Veteran indicated that irritability and 
anger were the cause of his five divorces (he had been 
married to one woman twice and another three times) and 
brought about job changes.  Some records such as those in 
April 2006 and August 2006 note that the Veteran was enjoying 
his retirement (he had been a firefighter for about 30 
years), staying busy with household chores and helping peers.  
He received individual and group therapy, as well as 
pharmacotherapy, and he had no hospitalizations.  

The VA examiner in January 2004 stated that the severity of 
the Veteran's symptoms was judged to be mild.  He was capable 
of managing his benefit payments.  He occasionally had some 
interference in performing activities of daily living due to 
irritability.  He had no difficulty understanding commands.  
He had difficulty establishing and maintaining effective work 
and social relationships due to irritability and anger 
outbursts.  His GAF score was 60.  



The VA examiner in May 2006 also stated that the severity of 
the Veteran's symptoms was judged to be mild.  He was noted 
to have good relationships with friends and acquaintances, 
and fair to good relationships with his family as long as he 
maintained some distance in his living arrangement.  He was 
able to perform regular activities of daily living and 
routine functioning, including getting help and care for his 
mental disorder.  It was noted that his social and 
interpersonal relationship were slowly improving, and that he 
had recreational and leisure pursuits.  The Veteran's most 
severe symptoms were his irritability and trouble holding his 
temper.  He was retired and functioned fairly well, 
continuing to go to church and having meaningful 
interpersonal relationships, both within and outside of his 
family.  His GAF score was 64.  

The VA examiner in March 2009, while finding that the 
Veteran's symptomatology had increased significantly since 
his last examination, subjectively, and that occupational 
functioning was impaired due to extreme irritability and 
anger, stated that the symptoms were of moderate severity in 
terms of social and, particularly, occupational functioning.  
The Veteran's responsibilities of self care were met.  His 
family role functioning was generally good, although he had 
very limited social and interpersonal relationships outside 
the family.  He was capable of managing his financial 
affairs.  His GAF score was 55.  

In sum, the severity of the Veteran's posttraumatic stress 
disorder is such that he approximates the 50 percent 
schedular rating, and that the record overall reflects few, 
if any, symptoms of posttraumatic stress disorder that typify 
a 70 percent schedular rating under the evaluation criteria.  
For instance, there is no objective evidence of suicidal 
ideation, obsessional rituals that interfere with routine 
activities, illogical or obscure speech, near-continuous 
panic or depression affecting the ability to function 
independently and appropriately, spatial disorientation, 
neglect of personal appearance and hygiene, or inability to 
establish and maintain effective relationships.  The medical 
record does not show that any of the foregoing symptoms, or 
any other symptoms of the same type and degree, is clinically 
present.  Rather, as previously noted, the Veteran is not 
shown to have suicidal or homicidal ideation, speech 
difficulty, panic attacks, or depression.  Further, he is 
alert and oriented and takes care of his personal appearance.  

While the evidence indicates that the Veteran has 
irritability and anger difficulties that have affected his 
social and occupational functioning, he nevertheless has 
maintained family relationships and a peer network, and he 
appeared to be enjoying his retirement.  Although a couple of 
the GAF scores signify serious symptoms or serious impairment 
(i.e., 49 in August 2006 and 50 in June 2009), most of the 
scores are in the 55 to 64 range, signifying mild to moderate 
symptoms or impairment.  The objective findings on outpatient 
visits and at the time of compensation examinations do not 
demonstrate that the Veteran's symptoms meet the criteria for 
a 70 percent rating at any time since service connection was 
established.  

The Board acknowledges the comments of VA examiners in May 
2006 and March 2009 to the effect that the Veteran was not 
able to work at that time due to his irritability, temper, 
and anger.  And yet, inexplicably, these same examiners 
diagnosed the Veteran with mild to moderate posttraumatic 
stress disorder and assigned GAF scores of 64 and 55, 
respectively.  The Board finds that the characterization of 
the disorder as mild to moderate and the GAF scores 
reflecting the same severity are consistent with the overall 
findings reported on Vet Center and VA outpatient reports.  
In applying the schedular criteria of Diagnostic Code 9411 to 
these clinical findings, the Board concludes that the 
Veteran's disability picture approximates the criteria of 50 
percent and no higher.  

As for symptoms associated with the diagnosis of 
posttraumatic stress disorder, but not listed in Diagnostic 
Code 9411, the symptomatology does not more nearly 
approximate or equate to the level of occupation and social 
impairment with deficiencies in the most areas of work, 
judgment, thinking, or mood required for a 70 percent rating.  



Although the evidence demonstrates that the Veteran has 
significant social and occupational impairment attributable 
to posttraumatic stress disorder since the effective date of 
service connection, his symptomatology on the whole is not 
consistent with the criteria for a 70 percent disability 
rating under Diagnostic Code 9411.  The issue of the 
Veteran's employability is addressed in the Remand, herein 
below.  

As this is an initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the evidence shows that 
the Veteran's posttraumatic stress disorder is most 
appropriately evaluated as 50 percent disabling, and no 
higher, according to the rating schedule, from the effective 
date of service connection in October 2003.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).



Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for more severe symptoms.  As the disability picture 
is contemplated by the Rating Schedule, the assigned 
schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for right ankle strain is denied.  

Service connection for a right knee disability is denied.  

An initial schedular rating higher than 50 percent for 
posttraumatic stress disorder is denied.  


REMAND

The issue of a total disability rating for compensation 
rating based on individual unemployability was raised by the 
VA examiners in May 2006 and in March 2009.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims held that a 
request for a total disability rating for compensation based 
on individual unemployability (either stated or implied by a 
fair reading of the claim or of the evidence of record) is 
not a separate claim for benefits, but part of the claim for 
increase.   



Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the 
duty to notify and the duty to assist 
on the claim for a total disability 
rating for compensation based on 
individual unemployability.  

2.  After the development has been 
completed, adjudicate the claim for a 
total disability rating for 
compensation based on individual 
unemployability, including an 
extraschedular rating.  If the benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


